                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

LISA L. WATSON,                                  §
                                                 §
                  Plaintiff,                     §
                                                 §                   CIVIL NO.
vs.                                              §               SA-17-CV-1280-OLG
                                                 §
MARK ESPER, SECRETARY,                           §
DEPARTMENT OF THE ARMY;                          §
                                                 §
                  Defendant.                     §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable Chief United States District Judge Orlando L. Garcia:

       This Report and Recommendation concerns Defendant’s Motion to Dismiss [#10], which

the Court has converted into a Motion for Summary Judgment due to the large number of

exhibits and evidence attached to Defendant’s motion and Plaintiff’s response. See Fed. R. Civ.

P. 12(d). In the Court’s Order informing the parties of this procedural decision [#20], the Court

gave both parties the opportunity to supplement the record as to any additional evidence they

would like considered.         Accordingly, the Court has considered the following responses,

supplemental briefing, and evidence in issuing this recommendation:          Plaintiff’s Pro Se

Response to Defendant’s Motion to Dismiss [#11], Plaintiff’s Pro Se Motion for Acceptance of

359 Documents Pertaining to Lisa Watson’s Case [#13], Defendant’s Reply in Support of

Motion to Dismiss [#14], Plaintiff’s Pro Se Motion for Admission of Evidence Confirming

Additional Discovery is Not Needed [#18], Defendant’s Supplementary Motion for Summary

Judgment Briefing [#21], and Plaintiff’s Response to Defendant’s Supplementary Briefing [#22].

       All pretrial matters in this case have been referred to the undersigned for disposition

pursuant to Western District of Texas Local Rule CV-72 and Appendix C [#12], and the


                                                 1
undersigned has authority to enter a recommendation as to Defendant’s Motion for Summary

Judgment pursuant to 28 U.S.C. § 636(b)(1)(B).           For the reasons set forth below, it is

recommended that Defendant’s Motion to Dismiss, which has been converted into a Motion for

Summary Judgment [#10], be GRANTED.

                                I. Summary Judgment Standard

       Summary judgment is appropriate under Rule 56 of the Federal Rules of Civil Procedure

only “if the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); see also Fed. R. Civ. P. 56(c). A dispute is genuine only if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).

       The party moving for summary judgment bears the initial burden of “informing the

district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp., 477 U.S. at

323. Once the movant carries its burden, the burden shifts to the nonmoving party to establish

the existence of a genuine issue for trial. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986); Wise v. E.I. Dupont de Nemours & Co., 58 F.3d 193, 195 (5th

Cir. 1995). The non-movant must respond to the motion by setting forth particular facts

indicating that there is a genuine issue for trial. Miss. River Basin Alliance v. Westphal, 230 F.3d

170, 174 (5th Cir. 2000). The parties may satisfy their respective burdens by tendering

depositions, affidavits, and other competent evidence. Topalian v. Ehrman, 954 F.2d 1125, 1131




                                                 2
(5th Cir. 1992). The Court will view the summary judgment evidence in the light most favorable

to the non-movant. Rosado v. Deters, 5 F.3d 119, 123 (5th Cir. 1993).

       “After the non-movant has been given the opportunity to raise a genuine factual issue, if

no reasonable juror could find for the non-movant, summary judgment will be granted.”

Westphal, 230 F.3d at 174. Although courts afford liberal construction to the pleadings of pro se

litigants, individuals proceeding without counsel still must adhere to the procedural requirements

of the Federal Rules of Civil Procedure. McNeil v. United States, 508 U.S. 106, 113 (1993);

Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). This includes the evidentiary rules for

summary judgment. Gordon v. Watson, 622 F.2d 120, 123 (5th Cir. 1980) (“Although pro se

litigants are not held to the same standards of compliance with formal or technical pleading rules

applied to attorneys, we have never allowed such litigants to oppose summary judgments by the

use of unsworn materials.”) (footnote omitted).

                      II. Background and Summary Judgment Record

       This is an employment discrimination action arising under Title VII of the Civil Rights

Act of 1964 as amended (“Title VII”), 42 U.S.C. § 2000e, et seq. Plaintiff Lisa Watson, an

African-American female, filed this action, proceeding pro se, against her former employer, the

Department of the Army (“Defendant”), alleging that Defendant failed to select her for several

permanent auditor positions, unjustifiably placed her on a Performance Improvement Plan,

subjected her to a hostile work environment, and ultimately terminated her employment, due to

her race and national origin (non-Hispanic) or in retaliation for her engagement in activity

protected by Title VII. (Compl. [#1] at ¶¶ 7–8.)




                                                   3
       The summary-judgment record1 in this case establishes the following facts pertinent to

Watson’s claims. At the time giving rise to the events in this suit, Watson worked as a GS-9

Medical Records Administrative Specialist within the Department of the Army’s Patient

Administration System and Biostatics Activity (PASBA) at Fort Sam Houston, Texas. (Report

of Investigation (“ROI”) [#10-2] at 5.) Watson was hired on July 17, 2012 pursuant to a term

appointment that was not to extend beyond June 17, 2015. (ROI [#10-2] at 5; Notice of Term

Employment [#10-2] at 94.)       In this position, Watson was responsible for planning and

performing audits of outpatient/inpatient medical coding processes throughout PASBA, as well

as assisting personnel with the MEDCOM performing documentation or coding functions and

serving as a coding/documentation consultant on staff assistant teams. (ROI [#10-2] at 5.)

       In October 2012, shortly after Watson began her employment, she received her first

performance counseling and a Senior System Civilian Evaluation Report that outlined the

objectives and performance standards expected for her position. (ROI [#10-2] at 6; Oct. 2012

Counseling [#10-3] at 25; Senior System Civilian Evaluation Rep. [#10-3] at 12.)             The

counseling document indicated that based on initial coding results from Quality Assurance

(“QA”) Watson’s performance would be rated as “Fails” had she been under performance

standards during her first few months of employment. (ROI [#10-2] at 6.) The counseling

documented an intent to develop a focused plan with Watson to help her achieve success on QA

objectives. (Id.) Watson received additional performance counseling in November 2012 and

December 2012, again indicating her productivity was “unacceptable” to date and would be rated


       1
          The record contains submissions by Watson, such as unsworn statements and letters,
that are not competent summary judgment evidence. See Gordon, 622 F.2d at 123. Regardless
of whether these submissions are proper summary judgment evidence, the undersigned has
reviewed the information they contain, and even if the information contained therein had been
submitted as competent summary judgment evidence, that information would not have changed
the undersigned’s conclusion or recommendation.
                                               4
as “FAIL” if rated at the end of the performance period.         (ROI [#10-2] at 6; Nov. 2012

Counseling [#10-2] at 64; Dec. 2012 Counseling [#10-2] at 72.) The counseling documents also

informed Watson that she “must make substantial improvement in productivity in order to meet

performance standards.” (Nov. 2012 Counseling [#10-2] at 64; Dec. 2012 Counseling [#10-2] at

72.)

       During this same time period, Watson applied for two permanent Medical Records

Administrative Specialist positions at HQ MEDCOM. (ROI [#10-2] at 5.) In early January

2013, Watson found out she was not selected for either position. (Id.) Shortly thereafter, on

January 10, 2013, Watson made initial contact with the Equal Employment Opportunity (EEO)

office at Fort Sam Houston. (Mem. re: Compl. [#10-2] at 242.) At her January 16, 2013 initial

interview with an EEO officer, Watson complained of a hostile work environment and

harassment based on her race and national origin. (Id.) That same day, Watson was advised of

her rights and responsibilities to pursue her Equal Employment Opportunity Complaint. (EEO

Communication [#10-2] at 233–40.)

       In the months that followed, Watson continued to receive additional counseling regarding

her performance.    (ROI [#10-2] at 6; Feb. 2013 Counseling [#10-2] at 494; Mar. 2013

Counseling [#10-3] at 1.) These forms documented that Watson’s productivity would still be

rated as “FAIL” if reviewed at the end of the performance period and warned Watson that the

recommendation of a formal Performance Improvement Plan (“PIP”) was the next step if her

performance did not improve. (Feb. 2013 Counseling [#10-2] at 494; March 2013 Counseling

[#10-3] at 1.) The counseling forms also informed Watson of her reassignment of duties to a

different audit, which Watson refers to repeatedly in her filings as a “dead audit,” to afford her

the opportunity to improve her productivity. (Id.)



                                                5
       In early March 2013, Watson received notice from an Equal Opportunity Specialist of her

right to file a formal complaint of discrimination, and Watson did so on March 19, 2013. (Notice

[#10-2] at 23–24; EEO Compl. [#10-2] at 20–21.) Watson’s complaint alleged she had been

subjected to a hostile work environment based on race, color, and reprisal. (EEO Compl. [#10-2]

at 20–21.) Approximately one week later, on March 27, 2013, Watson was placed on a PIP by

her supervisor Minerva Leal and advised that she had 45 days to raise her performance to a

successful level. (ROI [#10-2] at 6; PIP [#10-3] at 230–41.) The primary goals set forth in the

PIP were to increase audit productivity and accuracy. (PIP Activity [#10-6] at 369.) A “Weekly

Follow-Up Discussion Document” dated April 12, 2013 documents that Watson had thus far

failed to improve her productivity and accuracy as outlined in her PIP. (Apr. 2013 Follow-Up

[#10-6] at 344.)

       On May 8, 2013, Watson received a communication from an EEO officer that part of her

complaint was being dismissed for failure to state a claim and the remainder of her complaint

would be formally investigated. (Mem. Re: Compl. [#10-2] at 251.) Watson thereafter amended

her complaint to include complaints regarding the allegedly unwarranted PIP. (Amendment

[#10-2] at 254.)

       On June 3, 2013, Watson received a PIP Summation and Recommendation from Ms. Leal

summarizing Defendant’s efforts to help Watson raise her performance to a successful level

within the 45-day period.    (ROI [#10-2] at 6; PIP Summation [#10-3] at 97–101.)           The

summation states since Watson failed to successfully complete the PIP, adverse actions would be

pursued. (ROI [#10-2] at 6; PIP Summation [#10-3] at 101.) On June 18, 2013, Ms. Leal

advised Watson of her proposed removal from employment due to unacceptable performance.

(ROI [#10-2] at 6; June 18, 2013 Ltr. [#10-4] at 420–24.) The Notice of Decision of Proposed



                                               6
Removal memorandum, provided to Watson, advised her that she would be removed from

Federal Service effective July 19, 2013, for failure to raise her performance to a successful level

during the PIP period. (ROI [#10-2] at 6; June 18, 2013 Ltr. [#10-4] at 420–24.) Watson was

given the opportunity to provide a response to the memorandum, which was reviewed by

Defendant’s Deputy Director Royce Staley. (July 18, 2019 Ltr. [#10-5] at 50–51.) Mr. Staley

agreed with Ms. Leal’s recommendation that Watson should be terminated, effective July 19,

2013. (Id.)

       After Watson’s termination, she continued to apply for permanent Medical Records

Administrative Specialist positions with Defendant, but she was not referred for consideration.

(ROI [#10-2] at 5–6.) Watson repeatedly amended her complaint for purposes of the EEO

investigation after her employment was terminated in order to add additional allegations.

(Amendments [#10-2] at 256–60, 262–63, 265–66, 268–69, 271–73, 275–76.) The EEO

investigation resulted in a finding of no discrimination, and the Army provided Watson with a

copy of the findings of nondiscrimination and informed Watson of her right to request a hearing

before an Administrative Judge. (EEOC Dec. on Appeal [#1] at 25.)

       Watson timely requested a hearing, which was held on January 28, 2015 and February

11, 2015. (EEOC Dec. on Appeal [#1] at 25.) The Administrative Judge issued an unfavorable

decision on March 20, 2015, and Watson appealed to the Equal Employment Opportunity

Commission (“EEOC”). (EEOC Dec. on Appeal [#1] at 24–30.) The EEOC affirmed the finding

of no discrimination on June 2, 2017, and the EEOC denied Watson’s request for reconsideration

on September 21, 2017. (Id.; EEOC Decision on Request for Reconsideration [#1] at 19–21.)

Watson timely filed this lawsuit on December 20, 2017.       Then, as is noted above, Defendant

filed a motion to dismiss, which the Court converted into a summary judgment motion and



                                                7
permitted the parties to submit additional evidence. The record is now complete and the motion

ripe for disposition.

                                          III. Analysis

        Watson’s claims of discrimination, retaliation, and a hostile work environment under

Title VII fail as a matter of law. Watson cannot establish a prima facie case of discrimination,

harassment, or retaliation. Even if Watson could establish her prima facie case, Defendant has

proffered legitimate, nondiscriminatory reasons for terminating Watson’s employment and not

selecting her for permanent positions, and Watson has failed to rebut Defendant’s stated reason

as pretext for discrimination.

A.      Watson’s discrimination claims fail as a matter of law.

        Title VII makes it unlawful for an employer to discharge an employee because of his

“race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a). A plaintiff can prove

intentional discrimination through either direct or circumstantial evidence. See Heinsohn v.

Carabin & Shaw, P.C., 832 F.3d 224, 235 (5th Cir. 2016).            When a plaintiff offers only

circumstantial evidence, as here, the McDonnell Douglas framework requires the plaintiff to

establish a prima facie case of discrimination, which, if established, raises a presumption of

discrimination. See Rutherford v. Harris Cty., Tex., 197 F.3d 173, 179–80 (5th Cir. 1999) (citing

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973)). To establish a prima facie

case of discrimination, the plaintiff must show that (1) she is a member of a protected class, (2)

she was qualified for her position, (3) she suffered an adverse employment action, and (4) others

similarly situated were more favorably treated or that the plaintiff was replaced by someone

outside the protected class. Willis v. Coca Cola Enters., Inc., 445 F.3d 413, 420 (5th Cir. 2006).




                                                8
       A plaintiff’s prima facie case creates an inference of discrimination that shifts the burden

of production to the defendant to come forward with evidence that the adverse employment

action was taken for a legitimate, nondiscriminatory reason. Rutherford, 197 F.3d at 180. This

burden is one of production, not persuasion, and can involve no assessment of credibility.

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000). Once the employer

articulates a legitimate nondiscriminatory reason and produces competent summary judgment

evidence in support of that stated reason, the inference of discrimination disappears, and the

burden of proof shifts back to the plaintiff to demonstrate the employer’s articulated reason for

the adverse employment action was merely a pretext for discrimination. Rutherford, 197 F.3d at

180.

       i. Watson’s submissions do not establish a prima facie case of discrimination.

       Under the McDonnell Douglass framework, Defendant is entitled to summary judgment

because Watson has not established a prima facie case. Watson’s Complaint contains allegations

of the following grievances underlying her discrimination claims: (1) unwarranted and abusive

verbal and written reprimands, including threats of termination or demotion; (2) unjustified

placement on a PIP; (3) denial of ability to work overtime or for compensatory time; (4)

subjection to an unfair grading system and disparate time and attendance standards; (5)

subjection to disparate work assignments; (6) denial of requests for leave and training; (7) lack of

selection for permanent employment; and (8) termination. (Compl. [#1] at ¶ 8.) Under Fifth

Circuit jurisprudence, an adverse employment action in the context of Title VII discrimination2

means “an ultimate employment decision, such as hiring, granting leave, discharging, promoting



       2
          The scope of adverse employment actions in the context of Title VII retaliation is
broader. See Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006) (discussed infra at
Section III.B).
                                                 9
and compensating.” Foley v. University of Houston System, 355 F.3d 333, 340 (5th Cir. 2003).

Accordingly, only Watson’s termination, denial of leave, and lack of selection for permanent

employment potentially constitute adverse employment actions for the purposes of her

discrimination claim. See Pegrum v. Honeywell, Inc., 361 F.3d 272, 282 (5th Cir. 2004).

       With respect to these adverse actions, Defendant contends that Watson cannot satisfy her

prima facie burden because she cannot demonstrate that similarly situated employees outside of

her protected class received better treatment; that Watson was replaced by someone outside of

her protected class; or Watson was not offered employment in favor of a person outside of her

protected class. See McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007). The

undersigned agrees. To satisfy the fourth element of her prima facie case of discrimination,

Watson must show that Defendant gave preferential treatment to another employee outside the

protected class under “nearly identical circumstances.” Lee v. Kansas City S. Ry. Co., 574 F.3d

253, 260 (5th Cir. 2009). In other words, the employees being compared must have “held the

same job or responsibilities, shared the same supervisor or had their employment status

determined by the same person, and have essentially comparable violation histories.” Id. “And,

critically, the plaintiff’s conduct that drew the adverse employment decision must have been

‘nearly identical’ to that of the proffered comparator who allegedly drew dissimilar employment

decisions.” Id. Watson has failed to meet this burden.

       Watson has not identified any specific comparator with respect to her termination and

denial of leave allegations. In fact, there is no evidence in the record that she was replaced by

anyone after she was terminated, let alone someone outside of her protected class. Accordingly,

Watson cannot establish a prima facie case of discrimination claim based on these alleged

adverse employment actions. See Garza v. N.E. Indep. Sch. Dist., 415 Fed. App’x 520, 523 (5th



                                               10
Cir. 2011) (affirming summary judgment on discrimination claim where plaintiff could not prove

she was replaced by someone outside of her protected class).

       As to Watson’s allegations regarding Defendants’ failure to hire her for a permanent

position, the only comparator identified in the record is Mary Saenz, a Hispanic woman selected

for vacancy number 027272, which was posted in November 2012 and filled in January 2013. 3

(Announcement [#10-8] at 103.) Watson argues that she was more qualified than Saenz, and

there is some evidence in the record that supports this assertion. Ms. Saenz’s resume indicates

that, although she was a Certified Coding Specialist (like Watson), she was still working towards

her Registered Health Information Administrator (RHIA) certification, which Watson already

held at the time of application. (Compare Watson Resume [#10-3] at 145–48 with Saenz Resume

[#10-3] at 149–53.) Additionally, Watson obtained a Bachelor’s Degree in Health Record

Administration, whereas Saenz only holds an Associate’s Degree. (Id.) However, despite any

difference in qualifications, it is undisputed that by January 2013—when the hiring decision was

made—Watson had already received multiple performance counseling documents, all of which

rated Watson’s performance as failing.      (Oct. 2012 Counseling [#10-3] at 25; Nov. 2012

Counseling [#10-2] at 64; Dec. 2012 Counseling [#10-2] at 72.) As Saenz was not an internal

candidate, the Court does not have knowledge of her performance at her previous position.

Nonetheless, Watson’s documented performance issues distinguish her from Saenz, such that

Saenz was not a similarly situated comparator. Regarding the other positions at issue, Watson

does not identify a comparator. Watson has therefore failed to establish a prima facie case of




       3
        There is reference in some of Watson’s filings to the hiring of two Hispanic women in
January 2013, but the hiring record indicates that only Saenz was offered employment.
(Announcement [#10-8] at 103.)
                                               11
discrimination because she has either failed to identify a comparator or she has failed to

demonstrate that her identified comparator was similar situated yet treated more favorably.

       ii. Defendant has met its burden to proffer evidence of legitimate, nondiscriminatory
           reasons for its actions, yet Watson has proffered no evidence of pretext.

       Moreover, even if Watson had identified a valid comparator and satisfied her prima facie

burden, Defendant would still be entitled to summary judgment because it has proffered

competent summary judgment evidence of a nondiscriminatory reason for the termination and

decision not to hire or promote Watson—her documented pattern of performance issues—and

Watson has failed to establish pretext. (See Oct. 2012 Counseling [#10-3] at 25; Senior System

Civilian Evaluation Rep. [#10-3] at 12; Nov. 2012 Counseling [#10-2] at 64; Dec. 2012

Counseling [#10-2] at 72; Feb. 2013 Counseling [#10-2] at 494; Mar. 2013 Counseling [#10-3]

at 1; PIP [#10-3] at 230–41.)

       Watson does not identify any evidence that Defendant’s decision not to hire her for a

permanent position was pretext for race or national-origin discrimination. To the contrary, the

summary judgment record demonstrates that Watson was not referred for the two permanent

positions for which she applied after her termination because she was deemed objectively

ineligible for both positions. As to vacancy number 937648, the evidence establishes that each

applicant was given an Occupational Questionnaire, and only those applicants scoring 95 or

higher were referred to the selecting official. (Hernandez Decl. [#10-7] at 257; Correspondence

[#10-8] at 152.) Watson only earned a score of 91. (Id.)       Watson was deemed ineligible for

vacancy number 993790 because she did not provide Defendant with the required supporting

documentation to prove that she fell under one of the specific categories of eligibility designated

in the job posting. (Job Description [#10-7] at 290; Hernandez Decl. [#10-7] at 258–59.) This

evidence remains unrebutted. Because there is no evidence in the record to support Watson’s

                                                12
allegation that she was not hired by Defendant due to her race or national origin, Watson’s

discrimination claims fail as a matter of law.

B.     Watson’s retaliation claim fails as a matter of law.

       Title VII also forbids retaliation by employers against employees who report workplace

discrimination. Crawford v. Met. Gov’t of Nashville & Davidson Cnty., Tenn., 555 U.S. 271,

273 (2009). The McDonnell Douglas framework applies to retaliation claims, too, and to

establish a prima facie case of Title VII retaliation, a plaintiff must show the following: (1) she

participated in an activity protected by Title VII; (2) her employer took an adverse employment

action against her; and (3) a causal connection exists between the protected activity and the

adverse employment action. McCoy, 492 F.3d at 556–57. To meet the third element, Plaintiff

“must establish that her protected activity was a but-for cause of the alleged adverse action.”

Zamora v. City Of Houston, 798 F.3d 326, 331 (5th Cir. 2015) (quoting Univ. of Texas Sw. Med.

Ctr. v. Nassar, 570 U.S. 338, 360 (2013)).

       Defendant does not dispute that Watson engaged in protected activity. “Protected

activity” is defined as opposition to any practice made unlawful by Title VII, including making a

charge, testifying, assisting, or participating in any investigation, proceeding, or hearing under

Title VII. Green v. Administrators of Tulane Educ. Fund, 284 F.3d 642, 657 (5th Cir. 2002), as

amended on denial of reh’g and reh’g en banc (Apr. 26, 2002) (citing 42 U.S.C. § 2000e–3(a)).

Plaintiff engaged in protected activity by filing a formal EEO complaint of discrimination on

March 19, 2013, after she was not selected for a permanent position with Defendant and had

received a number of performance counseling documents. (EEO Compl. [#10-2] at 20–21.)

       Waston also has established that Defendant took a materially adverse action against her.

In the context of Title VII retaliation, the definition of an adverse employment action is broader



                                                 13
than in the context of Title VII discrimination; an employment action is “materially adverse”

where it would “dissuade[ ] a reasonable worker from making or supporting a charge of

discrimination.” Burlington N. and Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006).

       Again, in addition to her termination and rejection for permanent employment, Watson

alleges that her supervisors and coworkers demeaned and alienated her; that she was the subject

of unwarranted reprimands; was unjustifiably placed on a PIP; was given disparate work

assignments and specifically assigned to a “dead audit”; was evaluated based on an unfair

grading system; and was denied requested leave and training. (Compl. [#1] at ¶ 8.) Even under

the broader standard governing retaliation claims, however, the majority of these complaints do

not constitute an adverse employment action for purposes of her retaliation claim.

       For example, the Fifth Circuit has held that ostracism and rude treatment by coworkers or

supervisors is not a materially adverse action under the Burlington Northern standard. Stewart v.

Miss. Transp. Comm’n, 586 F.3d 321, 332 (5th Cir. 2009) (holding that ostracism is a minor

annoyance in the workplace and does not constitute a materially adverse employment action as a

matter of law); Aryain v. Wal–Mart Stores Tex. LP, 534 F.3d 473, 484–85 (5th Cir. 2008) (“rude

treatment” by a supervisor is insufficient as a matter of law to constitute materially adverse

employment action). Circuit law also forecloses any contention by Plaintiff that her subjection

to a less desirable audit, i.e., an adverse change in her work assignments, constituted an adverse

employment action for purposes of her retaliation claim, as she does not allege a change in her

pay, benefits, or level of responsibility as a result of the employer’s action. See Watts v. Kroger

Co., 170 F.3d 505, 512 (5th Cir. 1999) (“We have held, along with many of our sister circuits,

that employment actions are not adverse where pay, benefits, and level of responsibility remain

the same.”); see also Paul v. Elayn Hunt Corr. Ctr., 666 Fed. App’x 342, 347 (5th Cir. 2016)



                                                14
(citing Watts, 170 F.3d at 512) (reassignments are not materially adverse unless accompanied by

other change in employee status). Nor does Defendant’s alleged denial of Watson’s request for

leave to attend a training constitute an adverse employment action, as there are no allegations

that this decision affected Watson’s right to take leave in general, only that they related to an

individual leave request for a specific date and time. Ogden v. Potter, 397 Fed. App’x 938, 939

(5th Cir. 2010) (citation omitted) (“A single denial of leave is not an adverse employment action

when it affects leave on a specific date and time, but not the employee’s amount of or right to

take leave in general, because a reasonable employee would not have found the action to be

materially adverse.”).

       Additionally, the Fifth Circuit has made clear that “written warnings and unfavorable

performance reviews [such as PIPs] are not adverse employment actions where colorable

grounds exist for disciplinary action or where the employee continues to engage in protected

activity.” Jackson v. Honeywell Int’l, Inc., 601 Fed. App’x 280, 286 (5th Cir. 2015) (citing

Burlington N., 548 U.S. at 68).     Here, as in Jackson, Watson’s documented performance

deficiencies—specifically, her inability to meet established productivity and accuracy

benchmarks—provided a colorable basis for placing Watson on a PIP.              (See Oct. 2012

Counseling [#10-3] at 25; Nov. 2012 Counseling [#10-2] at 64; Dec. 2012 Counseling [#10-2] at

72; Feb. 2013 Counseling [#10-2] at 494; Mar. 2013 Counseling [#10-3] at 1.) Therefore,

Watson’s placement on a PIP cannot constitute an adverse employment action to support her

retaliation claim. See Jackson, 601 Fed. App’x at 286. Thus, the only two acts of which Watson

complains which could constitute an adverse employment action for purposes of her retaliation

claim are Watson’s termination and Defendant’s failure to hire her for a permanent position.




                                               15
        The problem for Watson is she has proffered no evidence, aside from a temporal

relationship, connecting her EEO activity with these adverse employment decisions. Temporal

proximity can be enough to satisfy the causation element of a retaliation prima facie case, but

only where the adverse action closely follows the protected activity. Strong v. Univ. Healthcare

Sys., L.L.C., 482 F.3d 802, 808 (5th Cir. 2007) (quoting Clark Cnty. Sch. Dist. v. Breeden, 532

U.S. 268, 273 (2001) (to support prima facie case of but-for causation, temporal proximity must

be “very close”). But even if Watson could establish the causal connection element, Defendant

would still be entitled to summary judgment.

        Again, the McDonnell Douglas burden-shifting framework discussed above applies

equally in unlawful retaliation cases. Long v. Eastfield Coll., 88 F.3d 300, 304–05 (5th Cir.

1996). Under this framework, after Defendant comes forth with a legitimate, nonretaliatory

reason for its actions, the ultimate burden is on Watson to proffer sufficient evidence such that

“reasonable and fair-minded persons” could conclude that Defendant would not have subjected

Watson to an adverse employment action “but for” her EEO activity. Id. at 308. Although

temporal proximity may be enough to establish a prima facie case of retaliation, it is insufficient,

standing alone, to establish pretext and defeat a motion for summary judgment as to the

requirement of but-for causation after Defendant has proffered evidence of its legitimate reason.

Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 658 (5th Cir. 2012); Washburn v. Harvey, 504

F.3d 505, 511 (5th Cir. 2007). Because Watson has not directed the Court to any other evidence

to support her allegations of retaliation or that Defendant’s proffered reasons are pretextual, her

Title VII retaliation claim also fails as a matter of law.




                                                  16
C.     Watson’s harassment claim fails as a matter of law.

       Watson’s claim of race-based harassment also fails as a matter of law. In order to prevail

on her claim of a hostile work environment, Watson must prove: (1) she belongs to a protected

group; (2) she was subjected to unwelcome harassment; (3) the harassment complained of was

based on race; (4) the harassment complained of affected a term, condition, or privilege of

employment; (5) the employer knew or should have known of the harassment in question and

failed to take prompt remedial action. Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir. 2002).

For harassment to affect a term, condition, or privilege of employment, it must be “sufficiently

severe or pervasive to alter the conditions of [the victim’s] employment and create an abusive

working environment.” Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 65 (1986) (internal

quotation omitted). In determining whether a workplace constitutes a hostile work environment,

courts must consider the following circumstances: “the frequency of the discriminatory conduct;

its severity; whether it is physically threatening or humiliating, or a mere offensive utterance;

and whether it unreasonably interferes with an employee’s work performance.”           Harris v.

Forklift, 214 F.3d 615, 625 (5th Cir. 2000). To be actionable, the work environment must be

“both objectively and subjectively offensive, one that a reasonable person would find hostile or

abusive, and one that the victim in fact did perceive to be so.” Faragher v. City of Boca Raton,

524 U.S. 775, 787 (1998) (citation omitted).

       Watson has failed to establish a prima facie case of a hostile work environment because

she has failed to produce sufficient evidence from which a reasonable juror could conclude that

the alleged harassment was based on her race. Watson expressly states in her Complaint that she

is not alleging she was ever subjected to any racially tainted epithets or racial perjoratives.

(Compl. [#1] at 169.) And her Complaint only includes a few instances that arguably implicate



                                               17
race at all: (1) the allegation that Watson’s supervisor, Ms. Leal, told her to stop “chit chatting”

with Ms. Hollis, a black female coworker, where Watson was permitted to talk to all other

employees who were not black; (2) the allegation that Watson did not receive the same training

upon hiring that two Hispanic colleagues enjoyed; and (3) the allegation that Watson was not

permitted to work overtime or compensatory time as were her non-black coworkers. (Compl.

[#1] at 7, 168, 169, 177.) Yet these allegations of discriminatory animus are unsupported by any

competent evidence and therefore represent only Watson’s subjective beliefs that she was the

victim of race-based harassment. Watson does not allege—and there is no evidence in the

record—that Ms. Leal or anyone else said anything with a racial epithet or perjorative. Instead,

Watson has merely identified certain employment acts and has offered her belief that the reason

they occured was her race.

       For example, Watson provides no evidence to support her contention that her race was

the reason she was not permitted to work overtime or compensatory time. The summary

judgment record contains correspondence between Watson and Ms. Leal from November 2012—

the time Watson was denied the ability to work overtime and compensatory time—in which Ms.

Leal explained to Watson that compensatory time is only offered to those auditors who are

meeting productivity standards.     (Correspondence [#10-3] at 195–200.)        At the time, it is

undisputed that Watson had already received counseling for her substandard productivity. (Oct.

2012 Counseling [#10-3] at 25.) Similar evidence exists with respect to Watson’s request for an

alternate work schedule; Ms. Leal’s communciations with Watson in June 2013 explained that

she was not eligible for an alternate schedule due to her placement under a PIP at the time.

(Correspondence [#10-3] at 200.)




                                                18
       Watson’s subjective belief that her race, and not her productivity, was the real reason for

the denial of her ability to work overtime and compensatory time or any other employer action is

insufficient to create a fact issue without any evidence from which a reasonable factfinder could

infer that Watson’s perception was objectively reasonable. See Frank v. Xerox Corp., 347 F.3d

130, 138 (5th Cir. 2003) (affirming summary judgment where subjective perception of race-

based harassment was not objectively reasonable); Cavalier v. Clearlake Rehab. Hosp. Inc., No.

CIV. A. H-07-678, 2008 WL 2047997, at *4 (S.D. Tex. May 12, 2008), aff’d, 306 Fed. App’x

104 (5th Cir. 2009) (granting summary judgment on claim of hostile work environment where

majority of complained-of incidents did not implicate racial animus through words or conduct

and finding no objectively reasonable basis to infer discriminatory intent). In summary, Watson

does not allege that she was the victim of any conduct by Defendant that expressly implicated

her race, and she has produced no evidence from which a factfinder could reasonably infer that

the complained-of conduct was motivated by her race.            Accordingly, her hostile work

enviroment claim fails as a matter of law. See Enclarde v. Louisiana's (LaDotd), No. CIV. A.

13-56-SCR, 2014 WL 545820, at *8 (M.D. La. Feb. 11, 2014) (granting summary judgment to

employer on hostile work environment claim where plaintiff failed to present any competent

summary judgment evidence “from which a reasonable trier of fact could infer that the actions

the plaintiff complains about were motivated by race”).

       Furthermore, even if Watson could do so, the conduct she alleges does not rise to the

level of severity and pervasiveness required to constitute an objectively hostile work

environment as a matter of law. Watson’s conclusory assertions that the employment issues she

identifies were pervasive and due to racial animus is not sufficient to satisfy this standard. See

Ramsey, 286 F.3d at 269 (affirming dismissal of hostile work environment claim where



                                               19
plaintiff’s vague assertions of ongoing racial animus were unsubantiated by any concrete

examples of racial discrimination in the workplace). Even in instances where the challenged

behavior is explicitly racist, the Fifth Circuit has set a high bar of objectively offensive behaivor

that must be established in order to prove a hostile working environment. See, e.g., White v.

Gov’t Employees Ins. Co., 457 Fed. App’x 374, 380–82 (5th Cir. 2012) (affirming summary

judgment for employer where client was referred to as a “nigger” in plaintiff’s presence and

references were made to the “ghetto” or a “FEMA trailer” because none of these comments were

severe or frequent enough to objectively interfere with work performance); cf. E.E.O.C. v.

WC&M Enterprises, Inc., 496 F.3d 393, 400–01 (5th Cir. 2007) (reversing summary judgment

where evidence showed plaintiff was subjected to verbal harassment on regular basis for a full

year in which he was contantly called “Taliban,” referred to as an “Arab,” mocked for his diet

and prayer rituals, and accused of involvement in terrorist acts). As such, Watson’s hostile work

environment claim fails as a matter of law.

                             IV. Conclusion and Recommendation

       In summary, having considered Defendant’s motion, the various responses, replies, and

supplements thereto, and the summary judgment record, the undersigned recommends that

Defendant’s Motion to Dismiss, which the Court has converted into a Motion for Summary

Judgment [#10], be GRANTED.

              V. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be



                                                 20
filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the clerk of the court and serve the objections on all other parties. A party

filing objections must specifically identify those findings, conclusions or recommendations to

which objections are being made and the basis for such objections; the district court need not

consider frivolous, conclusive or general objections. A party’s failure to file written objections

to the proposed findings, conclusions and recommendations contained in this report shall bar the

party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52

(1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to

file timely written objections to the proposed findings, conclusions and recommendations

contained in this report and recommendation shall bar the aggrieved party, except upon grounds

of plain error, from attacking on appeal the unobjected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 26th day of February, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               21
